This court has received from the Joint Bar Association Grievance Committee for the Second and Eleventh Judicial Districts, a certified extract of the minutes of a judgment rendered by the Superior Court of the State of California, Los Angeles County, on August 17, 1961, convicting Reed John Murphy, an attorney and counselor at law (who was admitted to practice by this court on April 10, 1942 under the name Reed J. Murphy), of one count of forgery of fictitious name upon his plea of guilty (Penal Code of Cal, § 470), a felony. This court has determined that the crime, if committed in the State of New York would constitute a felony. Accordingly, by virtue of subdivision 4 of section 90 of the Judiciary Law, said Reed John Murphy has ceased to be an attorney and counselor at law or competent to practice law as such. On this court’s own motion, an order will be entered directing that his name be forthwith struck from the roll of attorneys and counselors at law. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.